   Case 1:21-cv-00195-MN Document 4 Filed 02/11/21 Page 1 of 1 PageID #: 53



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

EVOLVE INTERACTIVE LLC               )
                                     )
          Plaintiff,                 )
                                     ) Civil Action No. __________
v.                                   )
                                     ) JURY TRIAL DEMANDED
INTER-CONTINENTAL HOTELS GROUP, INC. )
                                     )
          Defendant.                 )
                                     )

                PLAINTIFF'S RULE 7.1 DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Evolve Interactive LLC states it

does not have a parent corporation and no publicly held corporation owns 10% or more of its

stock.

Dated: February 11, 2021                      STAMOULIS & WEINBLATT LLC

                                              /s/ Richard C. Weinblatt
                                              Stamatios Stamoulis #4606
                                              Richard C. Weinblatt #5080
                                              800 N. West Street, Third Floor
                                              Wilmington, DE 19801
                                              (302) 999-1540
                                              stamoulis@swdelaw.com
                                              weinblatt@swdelaw.com

                                              Attorneys for Plaintiff
                                              Evolve Interactive LLC
